ORDEN
Se enmiendan las Secs. V y VI de nuestra Orden de 1ro de octubre de 1957, según enmendada, 4 L.P.R.A. Ap. V, para que dispongan lo siguiente:
V. Comités asesores: miembros, funciones y deberes
Se constituirá un total de siete (7) comités asesores perma-nentes y aquellos comités ad hoc que el Tribunal Supremo cons-tituya mediante orden al efecto. Los comités permanentes se-rán los siguientes:
1. Comité de Reglas de Evidencia.
*712. Comité de Reglas de Procedimiento Civil.
3. Comité de Reglas de Procedimiento Criminal.
4. Comité de Reglas de Asuntos de Menores.
5. Comité de Reforma Judicial y de Administración del Tribunal de Primera Instancia.
6. Comité de Igualdad y Género.
7. Comité de Reglamento Notarial.
VI. Encomienda y esfera de actividad de los comités
(g) Comité de Igualdad y Género. — La encomienda y esfera de actividad de este Comité será la siguiente:
(1) Considerar y revisar las recomendaciones del Informe de la Comisión Especial que estudió el discrimen por razón de género en los tribunales.
(2) Recomendar y formular medidas para la eliminación y prevención del discrimen por razón de género.
(3) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación a este asunto.
(h) Comité de Reglamento Notarial. — La encomienda y es-fera de actividad de este Comité será la siguiente:
(1) Considerar y revisar el actual Reglamento Notarial.
(2) Recomendar las enmiendas o modificaciones que sean propias o necesarias al Reglamento Notarial.
(3) Llevar a cabo cualquier otra encomienda que le haga el Tribunal Supremo en relación con este asunto.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo